DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (J. David Smith and T. C. Nicholas Graham. 2006. Use of eye movements for video game control. In Proceedings of the 2006 ACM SIGCHI international conference on Advances in computer entertainment technology (ACE '06). Association for Computing Machinery, New York, NY, USA, 20–es.) in view of Van Welzen  et al (US 20210034906 A1).

(Section 2.1, These  systems  report the location of the user’s gaze  as a screen  coordinate on  a monitor), comprising: 
capturing a first person view screen displayed by a display (Section 2.1, The system uses computer vision techniques to extract the user’s pupil and the reflection on the cornea of an IR light source  that is  in  a  fixed  position  near to the  camera); 


performing a function according to the view angle of the first person view screen (Section 4.1.1, Participants played a first­person shooter where the player’s  orientation  in  the  virtual world  was controlled  with  either the eyes or the mouse)

Van Welzen discloses removing a specific object in the first person view screen to generate a preprocessed image ([0020] weapon icon is the first object, when a person is eliminated, the region relative to the weapon icon may be in a first location); 
inputting the preprocessed image into a neural network model to recognize a view angle of the first person view screen ([0036] a machine learning model (e.g., a convolutional neural network (CNN)) may be trained or programmed to identify reoccurrences of objects (e.g., the first objects 232) and associated objects)

Smith and Van Welzen are combinable because they are from the same field of invention. 



 The motivation for doing so would have been to determining relative regions of interest in images using object detection (Van Welzen, [0003]).

Therefore, it would have been obvious to combine Smith and Van Welzen to obtain the invention as specified in claim 1.

Regarding claim 2, Smith is silent to wherein the step of removing the specific object in the first person view screen to generate the preprocessed image comprises: cutting the first person view screen into a plurality of sub-screens; and taking at least one of the sub-screens excluding the specific object to generate the preprocessed image.

Van Welzen discloses wherein the step of removing the specific object in the first person view screen to generate the preprocessed image comprises: cutting the first person view screen into a plurality of sub-screens ([0030], a plurality of visual objects and information associated with the video scene 230 may be represented in frames of video (e.g., the video scene 230 may represent a frame of the video scene 230 from within an instance of a game); and taking at least one of the sub-screens excluding the specific object to generate the preprocessed image ([0030] These types of objects may include a health of a player (e.g., 232c) or weapons and/or items the player is carrying (e.g. 232a and 232b)--as indicated in a status region of the video scene)

Smith and Van Welzen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for tracking and object of Smith to include wherein the step of removing the specific object in the first person view screen to generate the preprocessed image comprises: cutting the first person view screen into a plurality of sub-screens; and taking at least one of the sub-screens excluding the specific object to generate the preprocessed image as described by Van Welzen

 The motivation for doing so would have been to determining relative regions of interest in images using object detection (Van Welzen, [0003]).

Therefore, it would have been obvious to combine Smith and Van Welzen to obtain the invention as specified in claim 2.

Regarding claim 3, Smith is silent to wherein the sub-screens comprise a left-side sub-screen, a middle sub-screen and a right-side sub-screen, and the step of taking at least one of the sub-screens excluding the specific object to generate the preprocessed image comprises: taking the left-side sub-screen and the right-side sub-screen to be spliced into the preprocessed image.

([0046] when an item is on a right side of a frame (e.g., near the edge of the frame), the relative region 237 may appear to the left of the item, while when an item is not on a side of the frame, the relative region 237 may appear to the right of the item (or above, or below, etc.)): taking the left-side sub-screen and the right-side sub-screen to be spliced into the preprocessed image ([0046] Once the relative region locations, dimensions, context, and/or other information is determine, this information may be stored in the data store(s) and/or managed by the relative region manager and/or the relative object location manager)

Smith and Van Welzen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for tracking and object of Smith to include wherein the sub-screens comprise a left-side sub-screen, a middle sub-screen and a right-side sub-screen, and the step of taking at least one of the sub-screens excluding the specific object to generate the preprocessed image comprises: taking the left-side sub-screen and the right-side sub-screen to be spliced into the preprocessed image as described by Van Welzen

 The motivation for doing so would have been to determining relative regions of interest in images using object detection (Van Welzen, [0003]).

Therefore, it would have been obvious to combine Smith and Van Welzen to obtain the invention as specified in claim 3.

Regarding claim 4, Smith is silent to wherein the function comprises providing an acousto-optic effect corresponding to the view angle or recording the view angle as a game operating history.

Van Welzen discloses wherein the function comprises providing an acousto-optic effect corresponding to the view angle or recording the view angle as a game operating history. ([0034] embodiments, the game engine 216 may include an audio engine)

Smith and Van Welzen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for tracking and object of Smith to include wherein the function comprises providing an acousto-optic effect corresponding to the view angle or recording the view angle as a game operating history as described by Van Welzen

 The motivation for doing so would have been to determining relative regions of interest in images using object detection (Van Welzen, [0003]).

Therefore, it would have been obvious to combine Smith and Van Welzen to obtain the invention as specified in claim 4.

Regarding claim 5, Smith is silent to wherein the step of inputting the preprocessed image into the neural network model to recognize the view angle of the first person view screen comprises: 

Van Welzen discloses wherein the step of inputting the preprocessed image into the neural network model to recognize the view angle of the first person view screen comprises: utilizing the neural network model to classify the preprocessed image into one of a plurality of view angle ranges ([0036] these reoccurrences may be used (e.g., by the machine learning model) to learn relationships between the first objects 232 and the second objects)

Smith and Van Welzen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for tracking and object of Smith to include wherein the step of inputting the preprocessed image into the neural network model to recognize the view angle of the first person view screen comprises: utilizing the neural network model to classify the preprocessed image into one of a plurality of view angle ranges as described by Van Welzen

 The motivation for doing so would have been to determining relative regions of interest in images using object detection (Van Welzen, [0003]).

Therefore, it would have been obvious to combine Smith and Van Welzen to obtain the invention as specified in claim 5.

(Section 3.1, These  systems  typically  correlate  the  user's  gaze  into a  vector defined  by virtual world  coordinates. Typically, 2D gaze  coordinates are  retrieved  from the  eye  tracker and  then  projected  into the  world  using simple ray casting.)

Regarding claim 7, Smith is silent to wherein the method further comprises: when an application program is executed, capturing a plurality of training screens of the application program; removing the specific object in the training screens to generate a plurality of preprocessed training images; according to a plurality of training view angles and a plurality of view angle ranges respectively corresponding to the training screens, respectively labeling the preprocessed training images as one of the view angle ranges; and according to the preprocessed training images and classifying labels of the preprocessed training images, training the neural network model.

Van Welzen discloses wherein the method further comprises: when an application program is executed, capturing a plurality of training screens of the application program ([0041] the object detection engine 104 may search for and detect or otherwise identify one or more of the first objects); removing the specific object in the training screens to generate a plurality of preprocessed training images; according to a plurality of training view angles and a plurality of view angle ranges respectively corresponding to the training screens, respectively labeling the preprocessed training images as one of the view angle ranges; and according to the preprocessed training images and classifying labels of the preprocessed training images, training the neural network model. ([0041] Once the first object 232 is identified or otherwise detected (e.g., the weapon icon as the first object 232b), the object detection engine 104 may determine the relative region 237 for identifying or otherwise detecting one or more second objects 236 in a frame(s) depicting the video scene)

Smith and Van Welzen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for tracking and object of Smith to include wherein the method further comprises: when an application program is executed, capturing a plurality of training screens of the application program; removing the specific object in the training screens to generate a plurality of preprocessed training images; according to a plurality of training view angles and a plurality of view angle ranges respectively corresponding to the training screens, respectively labeling the preprocessed training images as one of the view angle ranges; and according to the preprocessed training images and classifying labels of the preprocessed training images, training the neural network model as described by Van Welzen

 The motivation for doing so would have been to determining relative regions of interest in images using object detection (Van Welzen, [0003]).

Therefore, it would have been obvious to combine Smith and Van Welzen to obtain the invention as specified in claim 7.

Regarding claim 8, Smith discloses an electronic apparatus, comprising: 
a display (Section 3.1, head­mounted  display); 
a storage device (Section 2.2, PC); 
a processor, coupled to the display and the storage device (Section 2.2, PC), and configured to: 
(Section 2.1, The system uses computer vision techniques to extract the user’s pupil and the reflection on the cornea of an IR light source  that is  in  a  fixed  position  near to the  camera);; 


perform a function according to the view angle of the first person view screen (Section 4.1.1, Participants played a first­person shooter where the player’s  orientation  in  the  virtual world  was controlled  with  either the eyes or the mouse)

Van Welzen discloses remove a specific object in the first person view screen to generate a preprocessed image ([0020] weapon icon is the first object, when a person is eliminated, the region relative to the weapon icon may be in a first location); 
input the preprocessed image into a neural network model to recognize a view angle of the first person view screen ([0036] a machine learning model (e.g., a convolutional neural network (CNN)) may be trained or programmed to identify reoccurrences of objects (e.g., the first objects 232) and associated objects)

Smith and Van Welzen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for tracking and object of Smith to include remove a specific object in the first person view screen to generate a preprocessed 

 The motivation for doing so would have been to determining relative regions of interest in images using object detection (Van Welzen, [0003]).

Therefore, it would have been obvious to combine Smith and Van Welzen to obtain the invention as specified in claim 8.

Regarding claim 9, Smith is silent to herein the processor is further configured to: cut the first person view screen into a plurality of sub-screens; and take at least one of the sub-screens excluding the specific object to generate the preprocessed image.

Van Welzen discloses wherein the processor is further configured to: cut the first person view screen into a plurality of sub-screens ([0030], a plurality of visual objects and information associated with the video scene 230 may be represented in frames of video (e.g., the video scene 230 may represent a frame of the video scene 230 from within an instance of a game); and take at least one of the sub-screens excluding the specific object to generate the preprocessed image ([0030] These types of objects may include a health of a player (e.g., 232c) or weapons and/or items the player is carrying (e.g. 232a and 232b)--as indicated in a status region of the video scene).

Smith and Van Welzen are combinable because they are from the same field of invention. 



 The motivation for doing so would have been to determining relative regions of interest in images using object detection (Van Welzen, [0003]).

Therefore, it would have been obvious to combine Smith and Van Welzen to obtain the invention as specified in claim 9.

Regarding claim 10, Smith is silent to wherein the sub-screens comprise a left-side sub-screen, a middle sub-screen and a right-side sub-screen, and the step of taking at least one of the sub-screens excluding the specific object to generate the preprocessed image comprises: taking the left-side sub-screen and the right-side sub-screen to be spliced into the preprocessed image.

Van Welzen discloses wherein the sub-screens comprise a left-side sub-screen, a middle sub-screen and a right-side sub-screen, and the step of taking at least one of the sub-screens excluding the specific object to generate the preprocessed image comprises ([0046] when an item is on a right side of a frame (e.g., near the edge of the frame), the relative region 237 may appear to the left of the item, while when an item is not on a side of the frame, the relative region 237 may appear to the right of the item (or above, or below, etc.)): taking the left-side sub-screen and the right-side sub-screen to be spliced into the preprocessed image ([0046] Once the relative region locations, dimensions, context, and/or other information is determine, this information may be stored in the data store(s) and/or managed by the relative region manager and/or the relative object location manager)

Smith and Van Welzen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for tracking and object of Smith to include wherein the sub-screens comprise a left-side sub-screen, a middle sub-screen and a right-side sub-screen, and the step of taking at least one of the sub-screens excluding the specific object to generate the preprocessed image comprises: taking the left-side sub-screen and the right-side sub-screen to be spliced into the preprocessed image as described by Van Welzen

 The motivation for doing so would have been to determining relative regions of interest in images using object detection (Van Welzen, [0003]).

Therefore, it would have been obvious to combine Smith and Van Welzen to obtain the invention as specified in claim 10.

Regarding claim 11, Smith is silent to wherein the function comprises providing an acousto-optic effect corresponding to the view angle or recording the view angle as a game operating history.

Van Welzen discloses wherein the function comprises providing an acousto-optic effect corresponding to the view angle or recording the view angle as a game operating history ([0034] embodiments, the game engine 216 may include an audio engine)

Smith and Van Welzen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for tracking and object of Smith to include wherein the function comprises providing an acousto-optic effect corresponding to the view angle or recording the view angle as a game operating history as described by Van Welzen

 The motivation for doing so would have been to determining relative regions of interest in images using object detection (Van Welzen, [0003]).

Therefore, it would have been obvious to combine Smith and Van Welzen to obtain the invention as specified in claim 11.

Regarding claim 12, Smith is silent to wherein the processor is further configured to: utilize the neural network model to classify the preprocessed image into one of a plurality of view angle ranges.

Van Welzen discloses wherein the processor is further configured to: utilize the neural network model to classify the preprocessed image into one of a plurality of view angle ranges ([0036] these reoccurrences may be used (e.g., by the machine learning model) to learn relationships between the first objects 232 and the second objects)

Smith and Van Welzen are combinable because they are from the same field of invention. 



 The motivation for doing so would have been to determining relative regions of interest in images using object detection (Van Welzen, [0003]).

Therefore, it would have been obvious to combine Smith and Van Welzen to obtain the invention as specified in claim 12.

Regarding claim 13, Smith discloses wherein the view angle of the first person view screen is a vertical pitch view angle. (Section 3.1, These  systems  typically  correlate  the  user's  gaze  into a  vector defined  by virtual world  coordinates. Typically, 2D gaze  coordinates are  retrieved  from the  eye  tracker and  then  projected  into the  world  using simple ray casting.)

Regarding claim 14, Smith is silent to wherein the processor is further configured to: when an application program is executed, capture a plurality of training screens of the 25 application program; remove the specific object in the training screens to generate a plurality of preprocessed training images; according to a plurality of training view angles and a plurality of view angle ranges respectively corresponding to the training screens, respectively label the preprocessed training images as one of the view angle ranges; and according to the preprocessed training images and classifying labels of the preprocessed training images, train the neural network model.

([0041] the object detection engine 104 may search for and detect or otherwise identify one or more of the first objects); remove the specific object in the training screens to generate a plurality of preprocessed training images; according to a plurality of training view angles and a plurality of view angle ranges respectively corresponding to the training screens, respectively label the preprocessed training images as one of the view angle ranges; and according to the preprocessed training images and classifying labels of the preprocessed training images, train the neural network model ([0041] Once the first object 232 is identified or otherwise detected (e.g., the weapon icon as the first object 232b), the object detection engine 104 may determine the relative region 237 for identifying or otherwise detecting one or more second objects 236 in a frame(s) depicting the video scene).

Smith and Van Welzen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for tracking and object of Smith to include wherein the processor is further configured to: when an application program is executed, capture a plurality of training screens of the 25 application program; remove the specific object in the training screens to generate a plurality of preprocessed training images; according to a plurality of training view angles and a plurality of view angle ranges respectively corresponding to the training screens, respectively label the preprocessed training images as one of the view angle ranges; and according to the preprocessed training images and classifying labels of the preprocessed training images, train the neural network model as described by Van Welzen



Therefore, it would have been obvious to combine Smith and Van Welzen to obtain the invention as specified in claim 14.


Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618